      Case 1:16-cv-00784-LJO-SAB Document 39 Filed 03/28/19 Page 1 of 2


     Alart:Heimlich (SBN 213390)
     HEIMLICH LAW. PC
2    5595- Winfield BlVd., Suite 110
     San Jose, CA 95123
3    Tel: (408)253-3860
     Fax: 0.08)257-9912
4    ExnPalanheimlich@heintlichlaw.com
         *1
5    NickiHeimlich (SBN 233232)
     Law Offices of Nicholas D. Heimlich
6    5595' Winfield Blvd., Suite 110
     San Jose, CA 95123
7    Tel: (408) 457-9364
     Fax: (408) 841-7630
8    Eml:.nick(iSnickheimlichlaw.corn
9 Attorneys for Plaintiff,
  MIKE MURPHY'S ENTERPRISES, INC.
10

11                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA
12
     MIKE MURPHY'S ENTERPRISES, INC.,
13                                                   Case No. 1:16-cv-00784-LJO-SAB
                   Plaintiff,
14                                                   Hon. Chief Judge Lawrence J. O'Neill
            VS.
15                                                   JOINT STATUS REPORT ON CALIFORNIA
   FINELINE INDUSTRIES, LLC,                         STATE Case No. 16CV-01617
16 and DOES 1-100, INCLUSIVE,
17                 Defendants.
18
19
            In accordance with this court's order (Docket Document #27 AND #29), Both Parties
20
     hereby file this status report of the CALIFORNIA STATE Case No. 16CV-01617.
21
            The Complaint was filed on 06/06/2016.
22
            The Court has finished trial and the parties have submitted closing Argument Briefs. We are
23
     awaiting the Court's judgment.
24
            MMEI Statement of Status:
25
            See above.
26
            Fineline Statement of Status:
27
            See above.
28
                                                1/2
                     JOINT STATUS REPORT ON CALIFORNIA STATE Case No. 16CV-01617
                  Case 1:16-cv-00784-LJO-SAB Document 39 Filed 03/28/19 Page 2 of 2


             1
                 Dated: 03/27/2019
                                                               Respectfully submitted,
             3
                                                               /s/Alan I Ieimlich
             4                                                 Alan Heimlich (CA SBN 213390)
             5                                                 Attorney for Plaintiff,
                                                               MIKE MURPHY'S ENTERPRISES, INC.
             6
                                                               HEIMLICH LAW, PC
             7                                                 5595 Winfield Blvd., Suite 110
                                                               San Jose, CA 95123
             8
                 Dated: 03/ /2019
             9                                           By:
            10                                           ALLEN, DYER, D             LT, MILBRATH &
                                                         GILCHRIST, P
            11                                           Brian R. Gi • 1st
            12                                           (admitte•       Bac Vice)
  c•M                                                    Atto • - ys for Defendant,
t.).        13                                           FIN LINE INDUSTRIES, LLC
P.v.v3591
  ••
.11114      14 Dated: 03/27/2019
                                                         By:
113—: 15
                                                         QUALL CARDOT LLP
  of-+ 16
                                                         Matthew W. Quail
     c
    tr;fg                                                John M. Cardot
            17
                                                         Attorneys for Defendant,
            18                                           FINELINE INDUSTRIES, LLC

            19
            20
            11
            22
            /3

            24
            25
            26
            27
            28

                                                           2/2
                                JOINT STATUS REPORT ON CALIFORNIA STATE Case No. I6CV-0161 7
